PETERSON, C. J.,
concurring.
I do not agree with part IIA of the opinion.
Article IV, section 1 (4) (b) of the Constitution of Oregon provides:
“Initiative and referendum measures shall be submitted to the people as provided in this section and by law not inconsistent therewith.”
The legislature has passed a law to implement section l(4)(b). ORS 250.105(3) provides:
“The Secretary of State by rule shall designate a statistical sampling technique to verify signatures of an initiative or referendum petition. The secretary may employ professional assistance to determine the sampling technique.”
The Secretary of State has promulgated a rule, OAR 165-14-030, which provides that the Secretary of State “reserves the right to designate that any petition or part of any petition have all the signatures verified [by a statistical sampling approach].”
I read the majority opinion to hold (in the last sentence of Part IIA) that that regulation is impermissible, that the Secretary of State must afford some method to “secure actual pre-filing verification of signatures that are submitted sufficiently in advance of the deadline to make individual verification possible.”
That question is not presented in this case, and has not been argued. It is an important question. The statutes are silent as to a method of pre-filing verification.
Though I might agree with the conclusion of Part IIA were the question presented, I disengage myself from the holding. We should only decide questions that are presentee for decision.
Carson and Jones, JJ., join in this concurring opinion.